Citation Nr: 9909521	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to August 26, 1991 
for the award of service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to November 13, 
1997 for the award of a 10 percent disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1952.

In January 1997, subsequent to a December 1996 decision by 
the Board of Veterans' Appeals (Board), the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) established service connection for bilateral hearing 
loss; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of August 26, 1991.  
In March 1997, the veteran filed a claim for increased 
compensation.  Following a VA examination, the RO, in 
December 1997, increased the disability evaluation to 10 
percent, effective from November 13, 1997, the date of the VA 
audiological examination.

This case comes to the Board on appeal from that December 
1997 rating decision by the RO, which increased the veteran's 
noncompensable evaluation for bilateral hearing loss to 10 
percent; and effectuated the award as of November 13, 1997.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral hearing loss 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
bilateral hearing loss was received by the RO on August 26, 
1991.

2.  The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level IV hearing in 
the right ear and Level IV hearing in the left ear.  

3.  A November 13, 1997 VA audiological evaluation showed a 
pure tone threshold average of 56 in the right ear and 55 in 
the left ear with 80 percent speech discrimination in both 
ears.   

4.  The criteria for a 10 percent evaluation for the 
veteran's service-connected bilateral hearing loss disability 
was not objectively demonstrated prior to November 13, 1997.  



CONCLUSIONS OF LAW

1.  An effective date prior to August 26, 1991 for the award 
of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87 and Diagnostic Codes 6101, 6102 
(1998).  

3.  An effective date prior to November 13, 1997 for a 10 
percent rating for the veteran's bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400, 38 C.F.R. Part 
4, including §§ 4.85, 4.86, 4.87 and Diagnostic Codes 6101, 
6102 (1998).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I. Historical review
				
The veteran's service medical records show that at his 
entrance examination, the veteran's hearing was 15/15 
whispered voice, in both ears.  At his April 1952 separation 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
75
80
80 
80
80
LEFT
60
70
70
65
75

Civilian medical records dated from January to March 1983 
showing treatment at a military facility, received with the 
veteran's August 1991 claim, show that the veteran was seen 
complaining of bilateral hearing loss following a car 
accident in November 1982 and reported a history of hearing 
loss from 1952 while in service. A January 1983 audiological 
evaluation indicated that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
40
35
35 
55
100
LEFT
60
55
45
60
85

Speech discrimination test results were 100 percent in each 
ear.  At a subsequent audiological evaluation conducted in 
February 1983, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
45
40
45 
60
90
LEFT
50
55
40
60
90
 
Speech recognition test results were 76 percent in each ear.  
It was noted that the tympanometry was consistent with an 
eustachian tube dysfunction.
 
A June 1991 private audiogram showed that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55 
50
85
LEFT
55
50
45
55
55

No speech recognition scores were reported.

A September 1992 private audiogram indicated that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55 
50
85
LEFT
55
50
45
55
55

Speech recognition scores were reported as 95 percent in each 
ear.
 
At a March 1993 VA examination, the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50 
55
65
LEFT
50
45
35
45
55

The Maryland CNC speech recognition scores were 84 percent 
for the right ear and 92 percent for the left ear.  In 
December 1996, the Board granted service connection for 
bilateral hearing loss.  In January 1997, the RO effectuated 
the Board's award as of August 26, 1991.  

II.  Earlier effective date for service connection

The veteran and his representative asserts on appeal that the 
appropriate effective date for award of service connection 
for bilateral hearing loss would be August 23, 1991, the date 
his claim was submitted to the VA.  The veteran, has also 
argued that the effective date should be the first of the 
month after he opened his claim on October 16, 1989.  

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1998).  

Title 38 of the Code of Federal Regulations (1998) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).

Review of the evidence of record reveals that on August 16, 
1991, the RO received a completed Veteran's Application for 
Compensation or Pension (VA Form 21-526) in which the veteran 
sought service connection for bilateral hearing loss.  

The Board has reviewed the evidence of record including the 
veteran's statements on appeal.  The only claim for service 
connection of record is the claim that was received by the RO 
on August 26, 1991.  Given that the veteran's original claim 
for service connection was received over a year following 
service separation, the Board finds that the appropriate 
effective date for the award of service connection for 
bilateral hearing loss is August 26, 1991, the date of 
receipt of the veteran's original claim.

Generally, benefits are based on claims.  The veteran is the 
person who is under an obligation to file a claim.  The 
veteran did not file a claim prior to August 1991.  
Therefore, the Board finds that August 26, 1991, the date of 
receipt of the veteran's original claim, is the appropriate 
effective date for the award of service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5110(b)(1) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.400(b)(2)(i) (1998).  
Accordingly, the benefit sought on appeal is denied.  


III.  Increased disability evaluation

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the claimant subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

In the instant case, the veteran disagreed with the January 
1997 assignment of a noncompensable evaluation which granted 
service-connection for bilateral hearing loss; thus, this 
case concerns the assignment of an initial evaluation for a 
disability following an initial award of service connection.  
As such, the Court has held that separate evaluations can be 
assigned for separate period of time based on the facts found 
and these are known as staged ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Here, the RO assigned a 
noncompensable evaluation from August 1991 to November 1997 
and a 10 percent evaluation from November 1997 to present.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule are intended to make 
allowance for improvement by hearing aids.  38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87 and Diagnostic Codes 6100-6110 
(1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

VA medical records show that the veteran was seen in January 
1997 complaining of decreased hearing.  The assessment was 
decreased hearing.  A February 1997 audiogram revealed that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



250
500
1000
2000
4000
RIGHT
50
55
55 
60
75
LEFT
65
70
50
45
65

The examiner reported pure tone threshold averages of 55 in 
both ears and speech threshold discrimination tests of 80 
percent on the right and 96 percent on the left.  The veteran 
was medically approved for hearing aids.

At a November 1997 VA audiological examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55 
55
65
LEFT
60
50
50
60
60

The Maryland CNC speech recognition scores were 80 percent 
for the right ear and 80 percent for the left ear.  The 
diagnoses were moderate to moderately severe sensorineural 
hearing loss in the right ear and moderate to moderately 
severe sensorineural hearing loss in the left ear.

Based on the November 1997 VA audiological evaluation, the 
RO, in a December 1997 rating decision, increased the 
veteran's evaluation for bilateral hearing loss disability to 
10 percent effective from November 13, 1997.

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The findings 
of the most recent VA audiological evaluation convey that the 
veteran exhibited Level IV hearing in the right ear and Level 
IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI 
(1998).  Such findings do not warrant the assignment of an 
evaluation in excess of 10 percent under the provisions of 38 
C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic 
Codes 6101, 6102 (1998).  The Court has clarified that the 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, the Board 
concludes that the clear preponderance of the evidence is 
against the veteran's claim for an increased evaluation, in 
excess of the currently assigned 10 percent rating, for 
bilateral hearing loss.


IV.  Earlier effective date for 10 percent evaluation

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.400 (1998).  The statute provides, in 
pertinent part, that an effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (1998).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (1998).

This case, as discussed above, concerns the assignment of an 
initial evaluation for a disability following an initial 
award of service connection.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Therefore, for effective date 
considerations, the Board will consider the evidence from the 
date of the claim for service connection.

In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
ascertainable that the veteran's bilateral hearing loss 
disability met the criteria for a 10 percent evaluation.  As 
discussed previously, disability evaluations for bilateral 
defective hearing range from noncompensable to 100 percent 
based on the degree of organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic Codes 
6100-6110 (1998).  

Civilian treatment records from January and February 1983 
including audiological evaluations performed in at a military 
facility indicate that the veteran complained of hearing 
loss.  As this treatment was provided more than one year 
prior to the receipt of the veteran's August 1991 claim, it 
cannot be considered for purposes of assigning a compensable 
evaluation.  The purpose of such records was to show hearing 
loss following service and support the veteran's claim for 
service connection, which has been granted.  

A June 1991 private audiogram reveals  pure tone threshold 
averages of 58 for the right ear and 51 for the left ear.  
However, no speech recognition scores were reported.  
Therefore, it is impossible to determine the levels of 
hearing as set forth in 38 C.F.R. § 4.85, Table VI (1998).  
The September 1992 private audiological evaluation revealed 
pure tone threshold averages of 66 for the right ear and 55 
for left ear with 95 percent speech recognition in both ears.  
These findings indicate Level II hearing in the right ear and 
Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI 
(1998).

At a March 1993 VA audiological evaluation, the veteran 
exhibited pure tone threshold average of 53 in the right ear 
and 45 in the left ear with speech recognition of 84 percent 
in the right ear and 92 percent in the left ear.  According 
to 38 C.F.R. § 4.85, Table VI, these findings indicate Level 
II hearing in the right ear and Level I hearing in the left 
ear. 

A February 1997 VA audiogram revealed pure tone threshold 
averages of 55 in each ear and a 80 percent speech 
recognition score on the right and a 96 percent speech 
recognition score on the left.  These findings convey that 
the veteran exhibited Level IV hearing in the right ear and 
Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI 
(1998). 

During the November 1997 VA audiological evaluation, pure 
tone threshold averages were 56 for the right ear and 55 for 
the left ear and speech discrimination scores were 80 percent 
in both ears.  As indicted above, these findings indicate 
that the veteran exhibited Level IV hearing in both the right 
and left ears.  38 C.F.R. § 4.85. Table VI (1998). 

In turning to the issue of when it was factually 
ascertainable that an increase in the veteran's bilateral 
hearing loss disability occurred, the Board observes that an 
ascertainable increase in the veteran's service-connected 
bilateral hearing loss disability was not objectively 
demonstrated prior to November 13, 1997.  VA and private 
clinical documentation dated between June 1991 and February 
1997 reflects that the veteran advanced significant hearing 
loss complaints and that the clinical evidence demonstrated 
that the veteran's level of hearing loss warranted a 
noncompensable evaluation.  However, the records do not 
advance objective clinical findings establishing the 
requisite levels of hearing loss and speech recognition for a 
10 percent disability evaluation.  Such findings were first 
reported during the veteran's November 13, 1997 VA 
audiological evaluation. 

Therefore, the Board concludes that the proper effective date 
for the award of a 10 percent evaluation is November 13, 
1997, the date of VA audiological evaluation.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.400.  
Accordingly, the benefit sought on appeal is denied.


ORDER

An effective date prior to August 26, 1991 for the award of 
service connection 
for bilateral hearing loss is denied.  An evaluation in 
excess of 10 percent for bilateral hearing loss disability is 
denied.  An effective date prior to November 13, 1997 for the 
award of a 10 percent evaluation for bilateral hearing loss 
is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


